IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT KNOXVILLE                FILED
                           JULY 1998 SESSION
                                                          February 5, 1999

                                                         Cecil Crowson, Jr.
                                                         Appellate C ourt Clerk
GARY JUNE CAUGHRON,         )
                            )
              Appellant,    )    No. 03C01-9707-CC-00301
                            )
                            )    Sevier County
v.                          )
                            )    Honorable John K. Byers, Judge
                            )     (By designation)
STATE OF TENNESSEE,         )
                            )    (Post-Conviction -- Death Penalty)
              Appellee.     )


For the Appellant:               For the Appellee:

Randall E. Reagan                John Knox Walkup
2643 Kingston Pike               Attorney General of Tennessee
Knoxville, TN 37919                     and
                                 Kenneth W. Rucker
                                 Assistant Attorney General of Tennessee
Gerald L. Gulley, Jr.            425 Fifth Avenue North
607 Market Street                Nashville, TN 37243-0493
P.O Box 1708
Knoxville, TN 3790               Alfred C. Schumtzer
                                 District Attorney General
                                         and
                                 Steve Hawkins
                                 Assistant District Attorney General
                                 125 Court Avenue
                                 Sevierville, TN 37862




OPINION FILED:____________________


AFFIRMED

Joseph M. Tipton
Judge
                                         OPINION



              The petitioner, Gary June Caughron, appeals as of right from the Sevier

County Circuit Court’s denial of post-conviction relief as to the guilt phase of his trial.

He was convicted in 1990 for the first degree murder of Ann Robertson Jones and

received the death penalty. He was also convicted of first degree burglary and assault

with the intent to commit rape for which he received consecutive ten-year sentences.

The convictions and sentences were affirmed on direct appeal to the Tennessee

Supreme Court. State v. Caughron, 855 S.W.2d 526 (Tenn. 1993), cert. denied, 510
U.S. 979, 114 S. Ct. 475 (1993).



              The petitioner filed his post-conviction petition on May 18, 1994.

Evidentiary hearings were held on November 13, 1996, February 10, 1997, and March

14, 1997, and the trial court subsequently entered its findings and conclusions that

granted the petitioner relief as to the ineffective assistance of counsel claim at the

penalty phase of the trial but denied the petition in all other respects. The petitioner

contends that the trial court erred in denying him full relief, generally claiming the

following:

              (1) the petitioner received the ineffective assistance of counsel
              as guaranteed by the Sixth and Fourteenth Amendments to the
              United States Constitution at the guilt phase of his trial;

              (2) the trial court erred in failing to grant the petitioner funds to
              retain certain expert/investigative services;

              (3) the trial court erred in ruling that the original convicting trial
              was not defective due to the systematic underrepresentation
              of women on Sevier County Circuit Court juries.

In response, the state contends that the petitioner received the effective assistance of

counsel at the guilt phase of the trial, that the petitioner did not demonstrate a

particularized need for an investigator or an expert to examine the jury selection

process and jury compositions in Sevier County, and that the petitioner failed to




                                                2
establish that any underrepresentation of women in the venire was a result of the

systematic exclusion of women on Sevier County Circuit Court juries.



              The supreme court’s direct appeal opinion provides the following synopsis

of the evidence presented at the petitioner’s trial:

                     In the early afternoon of July 11, 1987, Christy Jones
              Scott, the daughter of the victim, 42-year-old Ann Robertson
              Jones, discovered her mother’s partially clothed body lying
              facedown on a bed in her home in Pigeon Forge. Jones’s legs
              and arms had been bound and tied to the bed with strips of
              blue terry cloth and pieces of sheer, off-white material like that
              used for table cloths and curtains. There was a gag tied
              across her mouth, and strips of the blue terry cloth had been
              wrapped tightly around her neck.

                      According to the state’s forensic pathologist, Dr. Cleland
              Blake, Jones had suffered several "blunt traumatic contusions"
              to her head. These injuries were consistent with those caused
              by a blunt or rounded object and would have rendered Jones
              unconscious at some point. Her skull had been fractured and
              the cartilage in her nose displaced by the beating. She had
              bled extensively from her mouth and nose. There was a
              "patch" of "scraping type of injuries caused by some kind of
              slender linear object . . . like whipping marks" on the left back
              side of her chest beneath her shoulder blades. On the right
              buttock were "three linear imprints, . . . superficial bruises that
              fit perfectly with four fingers of a hand." Dr. Blake stated that
              these represented a "hard slap injury to the buttock" inflicted
              while the victim was still alive. The terry cloth strips around the
              victim’s neck had been pulled so tightly that they had cut off
              the flow of blood to the victim’s brain. The gag, bound so
              tightly that it cut a deep groove into the corners of the victim’s
              mouth, combined with the hemorrhaging in the nasal
              passages, had caused her to suffocate. Dr. Blake concluded
              that Jones had died as a result of asphyxiation while
              unconscious.

                      Examination of the crime scene revealed that the door
              to the bedroom where the body was found had been forced
              open. A purse and its contents lay strewn in the hall. The
              phone lines to the house had been cut. Sometime within the
              following two or three weeks, Christy Jones Scott discovered
              a silver, turquoise and coral ring with a thunderbird design lying
              on the ground beside her mother’s truck, which was still parked
              at her mother’s house.

                     The key witness in this case was April Marie Ward, who
              was 14 years old at the time of the killing. Almost everything
              that the jury learned about Ann Jones’s death, other than the
              description of the crime scene given by investigators, came
              from April’s testimony. That testimony is summarized below.


                                              3
        In early summer 1987, according to April, she and the
27-year-old Defendant met and became romantically involved.
April Ward’s mother, Lettie Marie Cruze, worked at the
Turquoise Jewelry Shop in Settler’s Village, a group of shops
in Pigeon Forge. Ann Jones ran the Wild Hare Tee Shirt Shop
in the same shopping center. April and the Defendant, who
was working on a nearby construction project, met on the
covered portico (commonly referred to as "the porch") of
Settler’s Village almost every day.

       One night, two or three weeks before the murder, Ann
Jones made the Defendant Caughron, who had been drinking,
leave her shop because he was acting in a disorderly manner.
Jones instructed him to stay away. This upset Caughron, who
told April Ward that he would like to catch Ann Jones "out one
night" and "slice her throat." The Defendant suggested that
April accompany Jones to her house after work and give him
directions on how to get there. He also asked April to watch
Jones as she closed her shop and see where she put her
money, and to find out if Jones was married and had a
telephone or pets.

        Because she knew that her mother would have
disapproved of her relationship with the Defendant if she had
known his true age, April had told her mother that the
Defendant was 18. April then became upset with Ann Jones
because of a conversation Jones had had with her mother that
led to her mother’s disapproval of the relationship. April
testified that she hated Jones because she had tried to
separate her and the Defendant by going to her mother. April
also said that she had told the Defendant what Jones had
done.

       The week before the murder, according to April, she
and the Defendant began talking about going to the victim’s
house. She said that the Defendant instructed her to bring a
towel and a knife "to gut" Ann Jones. On the afternoon of
Friday, July 10, around 3:00 or 4:00 p.m., the Defendant came
by April’s house in an older model green and white 442
Oldsmobile Cutlass that he had just purchased. He told April
that he would return that night and that the two would go to the
victim’s house as planned.

       April further testified that after her mother went to sleep,
she cut a blue terry cloth towel into strips and waited for
Caughron to arrive. He picked her up sometime after midnight.
He had been drinking but, according to April was "not drunk."
(Another witness, Vicky Worth, testified that she had seen the
Defendant drinking beer and smoking marijuana at a
restaurant around 10 or 11 o’clock that night.) On their way to
Ann Jones’s house April and the Defendant drank alcohol and
took drugs. They walked to the victim’s house from the parking
lot of a nearby nursing home, where they had left the
Oldsmobile. The Defendant carried with him the handle of a
pool stick, around which he had placed gray duct tape, and


                                4
            pieces of the sheer material that he already had in his car.
            The Defendant gave April a survival knife.

                    April testified that Caughron entered the house by
            himself and then summoned her inside. As they went down
            the hall to Jones’s bedroom, April could hear her calling, "Who
            is it? What are you doing?" She testified that the Defendant
            kicked in the bedroom door, which was locked. According to
            April, Jones cried and pleaded with them not to hurt her, but
            the two told her she was going to die. April later testified that
            after the Defendant hit Jones several times with the pool stick,
            Jones fell across her bed, became silent and stopped
            moaning. As April described the scene, the Defendant turned
            Jones on her stomach and tried unsuccessfully to have sex
            with her. Complaining that she had "tightened up on him," he
            then slapped the victim on the right buttock. Unable to
            complete the sex act with Jones, the Defendant suggested sex
            with April. She said that after the two of them undressed,
            Caughron rubbed the victim’s blood on both their bodies as
            they engaged in sex on the floor beside the bed where Jones
            lay. Finally, April testified, Caughron insisted that they drink
            some of the victim’s blood from shot glasses that he produced
            for the occasion.

                   Although April’s testimony was confused as to the exact
            chronology, it appears that at some point, Jones was gagged
            to stop her screaming and tied up with the strips of towel and
            sheer material. April said that the Defendant tightened the
            terry cloth strip around Jones’s neck, causing the victim to
            gasp. April testified that she then hit the victim in the head two
            times. After drinking the blood, April said, she went to the
            bathroom to throw up, but did not. When she returned to the
            bedroom, she saw the Defendant striking Jones’s back with
            the pool stick. According to April, the Defendant dumped out
            the contents of Jones’s purse as they left and took what
            appeared to be a large amount of money. Outside, she said,
            the Defendant used the knife he had given her to cut the
            telephone lines to make it appear that whoever had killed
            Jones had not wanted her to use the telephone.1

Caughron, 855 S.W.2d at 530-31.


            1
                The dissenting opinion states the following:

                      The m ajority’s recapitulation of the evidence in this case
                      demonstrates that the testim ony of the d efen dan t’s
                      teenaged accomplice, April Ward, was not only crucial to
                      the state’s case against Gary Caug hron, it was the s tate’s
                      case against him. The FBI developed no forensic evidence
                      implicating Caughron, despite extensive testing on
                      fingerprints, shoeprints, blood and other fluids, and fibers.
                      The boot print on the victim’s bedroom door established
                      that someone other than the defendant had kicked in the
                      door. Statements that Caughron made to friends and
                      associates were incriminating to some ex tent, but for the
                      most part were brief and am biguous . These statem ents
                      certa inly wou ld not supp ort a m urde r con viction in the
                      absence of April Ward’s testimony. 855 S.W.2d at 544.

                                                   5
              The aggravating circumstance found by the jury to warrant the death

penalty was that the murder “was especially heinous, atrocious, or cruel in that it

involved torture or depravity of mind . . . .” T.C.A. § 39-2-203(i)(5). In reviewing the

case, the supreme court concluded that the evidence fully supported the jury’s finding

of the aggravating circumstance. 855 S.W.2d at 543-44.



              The defense proof at the guilt phase of the trial consisted of the testimony

of forensic scientists from the Tennessee Bureau of Investigation (T.B.I.) who testified

that no evidence gathered at the scene connected the petitioner to the crime. None of

the petitioner’s fingerprints, blood or other fluids, fibers, hair or shoeprints were found at

the scene. Three witnesses testified that it was not unusual for the petitioner to

spraypaint his car, and one of these witnesses testified that the petitioner had returned

to his grandmother’s home on the night of the murder at approximately 11:00 or 12:00

p.m. One of the daughters of the victim testified that Kenny Ogle, an ex-boyfriend, had

broken into the victim’s home in September of 1986 and threatened the witness and

attempted to bind her with strips of cloth.



              At the penalty phase of the trial, the state called no witnesses. The

defense called the petitioner’s aunt to testify concerning the petitioner’s family history, a

minister to testify that the petitioner was the "[f]inest young prisoner I’ve ever saw," and

a jailer to testify that the petitioner had never presented any real problems. A

psychologist, Dr. Madeline Pareau, testified that the petitioner was the son of an

alcoholic father and an immature mother. She said that his mother remarried an

abusive stepfather, and the petitioner stayed with relatives throughout his childhood.

She said that his I.Q. was measured at 78, and he attended special education classes.



                     POST-CONVICTION EVIDENTIARY HEARING



                                              6
               Helen Loveday, former clerk of the Sevier County Circuit Court and

secretary of the Sevier County Jury Commission, testified concerning the procedure

involved in selecting jurors at the time of the petitioner’s trial. She testified that the

judge of the circuit court would order the jury commission to draw names from the jury

pool. The names in the pool came from a box containing about two thousand names.

The names came from a pro rata apportionment of persons from each of the seventeen

voting districts in the county. Ms. Loveday stated that she did not know exactly how

jurors’ names were put into the box but that she thought that voting lists, tax lists, and

inquiries into the community were used. When the names were drawn from the pool, a

list was made and titled "Jury Commission Report." The identical list sent to the sheriff

was titled "Sheriff’s Venire." Jurors were summoned from the list. On cross-

examination, Ms. Loveday stated that she had no knowledge that any person was

systematically excluded from either the jury pool or jury venire based upon their gender.

On redirect examination, the jury list of persons serving on juries from November 1989

to March 1990 was admitted into evidence.



              Alfred Newman, an experienced jury commissioner from Sevier County,

testified that in 1989, for example, if three thousand jurors were needed, the

commission would get a printout of all the voters in each district, and they would choose

ten percent of the voters in each district to be on the list. The commission would try to

choose an equal percentage of men and women. The chosen names were then typed,

folded and put into a box. Mr. Newman stated that the names always came from the

election commission. He further stated that although the names were printed

alphabetically from each voting district, the commission would go over the whole list

rather than take the first few people whose names started with "A." On cross-

examination, Mr. Newman testified that he did not know of anyone who systematically

sought to exclude women from sitting on a jury in Sevier County.




                                               7
              The petitioner was represented by two attorneys at the trial. The lead

attorney testified that he had been retained to represent the petitioner for fifteen

thousand dollars. He stated that he had tried two death penalty cases before the

petitioner’s case and that two investigators and another attorney had assisted him in

this case. When questioned about interviewing witnesses, the attorney stated that the

investigators interviewed witnesses and placed memoranda in the case file. He could

not remember if any of the petitioner’s school records had been obtained. He testified

that he had not contacted law enforcement from other states in which the petitioner had

lived and that neither he nor his investigators had traveled to those states to interview

witnesses concerning the petitioner’s past.



              The attorney stated that the petitioner was interviewed the day before trial

by Dr. Pareau, a psychologist. The attorney could not remember what type of

psychological evaluation had been performed by Dr. Pareau. He recalled that only four

people testified at the sentencing phase of the trial and that he did not request funds for

a mitigation specialist to retrieve records from the petitioner’s past. He admitted that

when the district attorney’s office supplied him with the petitioner’s arrest record, he did

not send anyone to Ohio to check on those prior convictions and the facts surrounding

them. He stated that he did not obtain any transcripts from guilty plea hearings or trials

in any of these offenses nor did he investigate the validity of the underlying offenses.



              The attorney recalled that one of his investigators contacted the

petitioner’s mother and that contact possibly was made with an aunt. He stated that he

obtained only a partial employment history in that he only checked the petitioner’s

employment in relation to where he was working around the time the murder occurred.

He admitted that he did not perform an independent investigation to determine whether

the petitioner had a history of alcohol or drug abuse.




                                              8
              The attorney further admitted that he did not request the assistance of a

blood or fingerprint expert at trial but rather depended on the state expert. He stated

that even though one of the items introduced into evidence at trial was fingernail

clippings from the victim, and even though allegations had been made that the

petitioner had scratches on him the day after the incident, he did not secure the

services of an expert to test the fingernail clippings. He stated that he could not recall

how many conferences he had with the petitioner before trial but that he would not have

spoken to him every day or every week. He stated that he filed motions challenging the

constitutionality of the death penalty and a motion requesting a change of venue but

that he did not request an expert to investigate and testify as to the extent and possible

effects of the media coverage. He stated that he filed a motion to suppress the

petitioner’s statements to two investigators but that he had only been given the

statements on the evening the jury was selected and did not have time to look at them.

He also reported that he was not given the statements the petitioner purportedly made

to other prisoners until that same evening and that he did not have time to investigate

the inmates who testified at trial concerning these statements and their prior records or

the circumstances surrounding the petitioner’s statements. He recalled that

approximately thirty pages of Jencks material had been given to him that same evening.

He stated that he had only twelve to sixteen minutes to review inconsistent statements

of the state’s most important witness, the codefendant, but the state objected that the

issue had been raised on direct appeal, and the objection was sustained. The attorney

stated that he recalled making special jury requests.



              The attorney was questioned concerning a witness named Michael

Farreget who purportedly had indicated that he could have identified Robert Truby as

being at the victim’s house on the evening of the murder. The attorney stated that he

could not recall ever having talked to this witness or the state ever having provided him

with this witness’s statement. He stated that he could not imagine knowing about this



                                             9
witness and not calling him to testify, but he admitted that the copy of Mr. Farreget’s

statement must have come from his file because it came from the Capital Case

Resource Center.



                The attorney recalled that he filed a motion for a continuance because a

witness, George Tippens, could not be present on the day of trial due to a back injury.

The attorney recalled that Mr. Tippens would have testified that he searched the area

surrounding the victim’s home for several days and did not find a silver and turquoise

ring belonging to the petitioner that was later found by one of the victim’s daughters.



                The attorney was questioned as to whether he would have called Vicky

Worth who allegedly would have testified that she saw the petitioner walking on the

night of the murder rather than in a car. She purportedly would have also testified that

she saw the petitioner after the time the murder occurred and that he did not have

blood or scratches on him.2 The attorney stated that if he had known about this

witness, he would have called her.



                The attorney acknowledged that he retained the services of Dr. Dennis

Spjut, a psychologist, to examine the petitioner. He acknowledged receiving a letter

from Dr. Spjut in which the doctor indicated that the attorney might explore the

possibility of alcohol or drug abuse and brain damage. He testified that despite the

letter, he did not have the petitioner examined by a neuropsychologist. He also did not

call Dr. Spjut to testify on the petitioner’s behalf at trial. The attorney stated that he

recalled discussing with the petitioner whether he should testify, and it was his

recollection that the petitioner decided not to testify at the guilt phase and that he, as

counsel, had strong feelings that the petitioner should not testify at the sentencing

phase of the trial.


                2
                    The direct appeal record reveals that Ms. Worth was called by the state as a witness
and did te stify that the pe titioner did not a ppear to have sc ratches on him following the incident.

                                                    10
              The attorney recalled that during the jury selection, a Mr. Hodge was

presented as a potential juror. He stated that at the time Mr. Hodge was called, the

attorney had used all of the petitioner’s peremptory challenges, and he challenged Mr.

Hodge for cause, but the challenge was not granted. The attorney also recalled that

Mr. Hodge blurted out during the cross-examination of April Ward, "What difference

does it make?" He stated that he did not object at the time the statement was made

because he was hoping that nobody heard Mr. Hodge and that it would go away. He

brought the outburst to the trial court’s attention outside the presence of the jury after

the cross-examination of Ms. Ward. He recalled that it was later determined that

another juror heard Mr. Hodge and that the statement was loud enough for the court

reporter to hear and transcribe it. The attorney stated that Mr. Hodge was not replaced

with an alternate juror until just before the jury retired to deliberate. It was later

determined that the alternate juror who replaced Mr. Hodge owned a wrecker service

that had once towed the petitioner’s car. The attorney testified that he did not interview

any of the jurors after the verdict because there was a rule in that particular circuit that

counsel could not talk to jurors. He admitted that he did not challenge that rule on

appeal.



              The attorney admitted that parts of the record, including the voir dire,

closing arguments and jury instructions in the guilt phase, were not transcribed and that

he did not file a motion to supplement the record with these transcriptions. However,

he indicated that co-counsel was primarily in charge of the appeal. The attorney then

testified that his investigation had been primarily directed toward the guilt phase

because there was little, if any, physical evidence linking the petitioner to the crime.



              On cross-examination, the attorney stated that one-third to one-half of his

practice at the time of the petitioner’s trial was devoted to criminal law. He stated that

he had tried at least two prior death penalty cases and numerous homicide and first



                                              11
degree murder cases. He stated that he had practiced extensively before Judge

Kenneth Porter, the trial judge in the convicting case, and that he would have

strenuously objected to any witnesses called by the state of whom he had not been

notified. The attorney stated that he recalled that he had discovery of all the witnesses

called by the state. To refresh his memory, the attorney was shown motions to

suppress the petitioner’s statements and a motion to dismiss challenging the

constitutionality of the death penalty. He was also shown a motion in which he

requested a jury instruction regarding legal presumptions.



              The attorney stated that his criminal investigator, Ms. Van Helton, and

Jane LaFollette assisted him in this case and that he had placed a great deal of

confidence in their assessments. He stated that the three of them had weekly meetings

concerning their investigations.



              The attorney recalled that a psychologist had been retained by the

petitioner’s aunt and that the psychologist examined the petitioner and testified at the

sentencing phase of the trial. The attorney stated that it was his understanding that the

petitioner’s aunt raised him and that she had been primarily responsible for acquiring

legal representation for him. She was also the person from whom the attorney obtained

most of his information concerning the petitioner’s background.



              When questioned concerning his performance, the attorney stated that he

thought he had done as good a job as he could have done with the judge denying his

motion for a continuance although statements of witnesses were not provided to him

until the day before trial. The attorney stated that he relied upon experts from the T.B.I.

laboratory to testify concerning the lack of physical evidence linking the petitioner to the

crime. He testified that it was his opinion that being able to use the state’s witnesses to

prove the petitioner’s case was advantageous and that other experts were not needed.



                                            12
He stated that his investigators had done a good job in this case. In summary, he

stated that he thought he raised every issue on appeal that needed to be raised and he

had spent adequate time conferring with the petitioner.



              The petitioner’s post-conviction attorney informed the court that he was

not calling the former co-counsel for the petitioner’s trial attorney. However, the state

was allowed to call co-counsel out of order. Co-counsel testified that he assisted in the

defense of the petitioner and that he primarily drafted motions and conducted the

research needed for the case. He also stated that he prepared the appellate brief in

the case. He recalled that he was present when the lead attorney discussed with the

petitioner the option of testifying during the guilt phase of the trial and that there was

concern about the petitioner’s prior record and certain statements the petitioner had

made to detectives and cellmates. He stated that it was the petitioner’s decision not to

testify. He recalled that the petitioner also elected not to testify at the sentencing phase

of the trial and that defense counsel was successful in keeping the petitioner’s prior

criminal record from the jury. He stated that he was primarily responsible for

coordinating the psychological services with Dr. Brietstein’s office and that he was

satisfied with their findings. He recalled that Dr. Pareau from Dr. Brietstein’s office

testified at the sentencing phase of the trial. He stated that although the jury voir dire

and closing arguments were not transcribed, he did not recognize any errors in those

phases of the trial.



              On cross-examination, co-counsel testified that he wanted a mug shot

photograph of the petitioner taken within three or four days of the crime to be

introduced because it showed that the petitioner had no scratches on him. He stated

that it was the lead attorney’s decision not to use the photograph because he thought it

made the petitioner look bad.3 He was shown a note dated January 27, 1990, and



              3
                  The direct appeal record reveals that the photograph was introduced into evidence.

                                                   13
signed by investigator Jane LaFollette which stated that she had spoken with Dr.

Brietstein that day, two days before trial, and that he told her that he could not be at the

trial. Co-counsel recalled that Dr. Brietstein suggested that Dr. Pareau examine the

petitioner and that he requested that the petitioner be transported to Dr. Pareau’s

office. Co-counsel recalled that Dr. Pareau had not spoken with the petitioner before

that time.



              Co-counsel acknowledged that he did not request that the state’s closing

argument be transcribed, but he recalled that he included as an issue on appeal a

statement made by the district attorney concerning "running rabbits." The state

responded that this issue was waived because closing arguments had not been

transcribed, and the Tennessee Supreme Court refused to address the issue. Co-

counsel admitted that he did not have the voir dire transcribed even though he raised

issues on appeal concerning certain jurors. He also stated that he did not raise issues

concerning the constitutionality of the death penalty on appeal.



              Bonnie Loveday, an employee of the Sevier County Election Commission,

testified that she worked as Register at Large for eighteen and one-half years. Ms.

Loveday was shown copies of sheriff’s venires for a two-year period. According to Ms.

Loveday’s calculations, three hundred and fifty-five males and one hundred and fifty-

two females could be identified on the lists. However, approximately one hundred and

forty persons whose names were on the venires could not be found on the computer in

order to verify their gender.



              Dr. Ann Marie Charvat, a certified clinical sociologist, testified that she had

been involved in two capital case post-conviction hearings and three or four capital

case sentencing hearings before her testimony in this case. She said that she is a

mitigation specialist whose role is to identify and substantiate mitigating factors.



                                             14
               Dr. Charvat explained that she met the petitioner in 1994 when she was

employed by the Capital Case Resource Center, and she was asked to develop a social

history for him. She stated that she first met with the petitioner and interviewed him

concerning his background. She said she then constructed a time line in which she

attempted to document the chronology of the petitioner’s life. In constructing the time

line, Dr. Charvat stated that she interviewed approximately forty people. Dr. Charvat

testified that she traveled to Peoria, Illinois, where the petitioner grew up, and

substantiated severe physical abuse and neglect from the petitioner’s parents. She

stated that she learned that the petitioner had been an exploited child who had suffered

physical abuse, extreme emotional maltreatment, and sexual abuse. She stated that

the witnesses that she interviewed in Peoria stated that no one had contacted them

prior to the petitioner’s trial.



               Dr. Charvat explained that in addition to interviewing witnesses, she

collected documents that revealed that the petitioner had attended thirteen different

schools. She also learned that the petitioner was absent from school an inordinate

amount of time and that at times, agencies and schools had attempted to intervene.

However, when the petitioner’s parents were contacted by authorities, they would move.

Some of the people Dr. Charvat interviewed stated that the petitioner stayed out of

school on numerous occasions because he was bruised, and his stepfather did not

want authorities to learn of the abuse.



               Dr. Charvat explained that she reviewed the mitigation efforts made on

the petitioner’s behalf at trial. She stated that after reviewing the transcripts of the trial

and interviewing a number of people who participated in the hearing, she believed

mitigation efforts were insufficient. She questioned Dr. Pareau’s reliance on one

interview with the petitioner and his parents in reaching an opinion on mitigation. Dr.

Charvat also noted that no one interviewed people in Illinois about the petitioner even



                                              15
though the petitioner spent his childhood there. She stated that it was her professional

opinion that the social history of the petitioner as established at the sentencing hearing

was inadequate.



              Dr. Mary Pam Auble, a neuropsychologist, testified that she conducted an

evaluation of the petitioner based upon an interview with the petitioner, various

background records including Dr. Charvat’s report, testimony from the sentencing

hearing, and a psychological evaluation of the petitioner conducted prior to trial by Dr.

Pareau. She also said she conducted a neuropsychological evaluation of the petitioner

that included the results of standardized tests taken by the petitioner involving the

assessment of intelligence, memory, attention, and personality. Dr. Auble’s report was

introduced into evidence. Dr. Auble testified that her assessment revealed that the

petitioner suffered from dementia and moderate depression. She defined dementia as

memory impairment.



              Dr. Auble stated that because the tests themselves do not reveal much

about a patient’s history, she relied on the petitioner’s social history to determine that

he had suffered physical and sexual abuse. She stated that he had no consistent care

givers and that his family history revealed that his father and brother had suffered from

a form of psychosis.



              Dr. Auble stated that her evaluation revealed that when the petitioner is in

an emotional or stressful situation, his thinking becomes muddled, and he avoids those

types of situations. She testified that intoxicants would decrease the petitioner’s

impulse control and affect his reasoning. It was Dr. Auble’s opinion that the petitioner

would have significantly less control over his actions in emotional situations, and his

control would be worse if he were intoxicated. Dr. Auble stated that prior to the




                                             16
petitioner’s trial, Dr. Pareau had not conducted a neuropsychological evaluation. She

stated that additional testing should have been done.



              On cross-examination, Dr. Auble admitted that the testing similar to hers

that Dr. Pareau performed presented similar results. She admitted that being in prison

would contribute to a person’s depression. She also admitted that if the petitioner were

facing trial on that day, she would find him competent to stand trial. On redirect

examination, Dr. Auble stated that she believed that the petitioner would have a

diminished capacity to form specific intent in a highly emotional situation in which he

had consumed intoxicants.



              Holly Carr, deputy clerk for the Sevier County Circuit Court Clerk’s Office,

testified that she was the caretaker of the criminal filings in that office. She submitted a

certified copy of the final jury in the petitioner’s trial. The copy revealed that the jury

was composed of six males and six females. The clerk also submitted a certified copy

of the death penalty notice in the petitioner’s case. On cross-examination, Ms. Carr

testified that on the verdict form, the jurors did not use the language that the murder

was heinous, atrocious or cruel but used terminology including cruel, torture and

depravity. She also admitted that she did not know whether the petitioner’s counsel

received a copy of the notice that the state would be seeking the death penalty before

trial.



              The trial court entered written findings of fact and conclusions of law

stating that the petitioner’s claims concerned four general areas: (1) the ineffective

assistance of counsel, (2) trial court errors, (3) prosecutorial misconduct and (4) the

constitutionality of the death penalty statutes. The trial court concluded that the

petitioner failed to show prejudice by any of the accusations made against counsel

during the guilt phase of the trial. It also stated that the petitioner did not prove



                                              17
ineffective assistance of counsel during the appellate stage of his trial. However, the

court concluded that the petitioner met his burden of proof relative to the ineffective

assistance of counsel at the sentencing phase of the trial and that there was a

reasonable probability that if mitigation evidence had been presented, the result of the

sentencing phase of the trial would have been different. The trial court ordered a new

sentencing hearing.



              The trial court concluded that alleged guilt phase errors concerning the

convicting court’s refusal to grant funds for expert and investigative services, failure to

advise the petitioner regarding his failure to testify, admission of irrelevant and

prejudicial evidence, failure to allow the petitioner to depose George Tippens, failure to

address juror misconduct, and denial of the petitioner’s right to compulsory process

were either waived for failure to raise them at an earlier hearing or were without merit

because the petitioner had failed to present adequate proof at the post-conviction

evidentiary hearings. The trial court concluded that alleged penalty phase errors of the

convicting court were moot due to the trial court’s decision to grant a new sentencing

hearing.



              The trial court concluded that all claims regarding prosecutorial

misconduct were either waived for failure to present them at an earlier hearing or that

the petitioner failed to meet his burden of proof due to the failure to present proof at the

evidentiary hearings. All errors concerning the constitutionality of the death penalty

were deemed waived for failure to raise them at an earlier hearing or were found to be

without merit.



              In reviewing the trial court’s determinations, we are guided by certain rules

under the post-conviction law applicable to this case. The burden was on the petitioner

at the hearing to prove his case by a preponderance of the evidence. On appeal, the



                                             18
trial court’s findings are conclusive unless the record preponderates against its

determinations. Turner v. State, 698 S.W.2d 90, 91 (Tenn. Crim. App. 1985). The

burden now rests on the appealing party to illustrate why the record preponderates

against the judgment. Black v. State, 794 S.W.2d 752, 755 (Tenn. Crim. App. 1990).



                      I. EFFECTIVE ASSISTANCE OF COUNSEL

              Under the Sixth Amendment, when a claim of ineffective assistance of

counsel is made, the burden is upon the petitioner to show (1) that counsel’s

performance was deficient, and (2) that, but for the deficiency, there is a reasonable

probability that the result would have been different. Strickland v. Washington, 466
U.S. 668, 687, 104 S. Ct. 2052, 2064 (1984). Also, we note that the approach to the

issue of the ineffective assistance of counsel does not have to start with an analysis of

an attorney’s conduct. If prejudice is not shown, we need not seek to determine the

validity of the allegations about deficient performance. Strickland, 466 U.S. at 697, 104

S. Ct. at 2069.



              The petitioner first asserts that counsel was ineffective for failing to have

the jury voir dire, the closing arguments, and the guilt phase jury instructions

transcribed. According to the petitioner, the problem is compounded because the court

reporter and the trial court clerk have now stated that the tapes of the hearing have

been misplaced and possibly destroyed. The petitioner contends that the transcript of

the voir dire was especially important because two issues regarding jurors were raised

on appeal. On appeal, the petitioner questioned the qualifications of two jurors, one

who was related to a state witness by marriage and another who owned the wrecker

service that towed the petitioner’s car when a state’s witness worked on it. However,

the supreme court addressed the qualification issue on direct appeal and concluded

that the petitioner had not shown that the jurors were biased or prejudiced.




                                             19
              The petitioner raised a second issue about a juror who made

inappropriate comments during the cross-examination of the state’s primary witness,

April Ward. The juror commented, "What’s the difference?" when defense counsel

asked Ms. Ward why she lied to law enforcement officers regarding whom she had told

about the crime. However, on direct appeal, the supreme court dismissed this issue,

concluding that the petitioner waived the issue by not requesting a mistrial after the

juror was dismissed by the trial court. The supreme court further concluded that even if

not waived, the issue was without merit because there was no indication in the record

that jurors who remained were prejudiced by the juror’s remark.



              The petitioner also contends that counsel was ineffective for failing to

have the jury instructions and closing arguments from the guilt phase of the trial

transcribed. At the post-conviction hearing, co-counsel testified that he recalled that the

aforementioned portions of the transcript had not been prepared but stated that he did

not raise any issues on appeal that would have required those portions. The direct

appeal record substantiates co-counsel’s recollection.



              Post-conviction counsel inferentially asserts that the petitioner’s trial

attorneys were ineffective per se by their failure to have portions of the trial transcribed.

However, in Bransford v. Brown, 806 F.2d 83, 86-87 (6th Cir. 1986), the Sixth Circuit

Court of Appeals concluded that although the jury instructions portion of the transcript

was not prepared and although the missing portions were irretrievably lost, the

petitioner should be denied relief because he failed to present the court with anything

upon which it could base a finding of prejudice. As in Bransford, the petitioner in the

present case has failed to show that he was prejudiced by the omission of these

portions of the transcript.




                                             20
              The petitioner next asserts that trial counsel was ineffective in failing to

investigate adequately all possible defenses so as to enable him to make an informed

and reasonable decision as to a theory of defense. The petitioner contends that trial

counsel was on notice of the need to investigate the petitioner’s mental state but did not

do so. He contends that this failure rendered his counsel unable to make informed

decisions or adequately and effectively represent the petitioner.



              At the post-conviction hearing, the petitioner’s lead attorney testified that

he retained the services of Dr. Dennis Spjut, a psychologist, to examine the petitioner

prior to trial. He acknowledged receiving a letter from Dr. Spjut in which the doctor

indicated that the petitioner functioned in the borderline range of intelligence and that

the attorney might explore the possibility of alcohol or drug abuse resulting in symptoms

similar to brain damage. He admitted that he did not have a neurologist or

neuropsychologist examine the petitioner but stated that he obtained the services of

another psychologist from the office of Dr. Brietstein to examine the petitioner the day

before trial in order to prepare for sentencing. The attorney repeatedly stated that his

theory of defense was that the petitioner did not commit the crime and that his primary

focus had been on the guilt phase of the trial due to the lack of physical evidence

connecting the petitioner to the crime.



              In assessing the effectiveness of counsel, we are guided by the principle

that this court’s responsibility is not to second guess strategic and tactical choices of

counsel. In fact, we will defer to counsel’s tactical choice if the choice was reasonable

when viewed from counsel’s perspective at the time the choice was made and if it was

based upon adequate preparation. Strickland v. Washington, 466 U.S. at 689, 104 S.

Ct. at 2065; Hellard v. State, 629 S.W.2d 4, 9 (Tenn. 1982); United States v. Decoster,

487 F.2d 1197, 1201 (D.C. Cir. 1973).




                                             21
              In this case, the petitioner denied committing the crime, and counsel

presented evidence that he had been wrongly identified as the perpetrator. The

petitioner’s trial counsel was aware of the petitioner’s mental problems but chose not to

pursue that evidence in the guilt phase of the trial. A defense of diminished capacity

based upon the petitioner’s borderline intelligence and alcohol and drug abuse could

have compromised his primary defense that he did not commit the offense. We

conclude that counsel was not ineffective for failing to present this defense in the guilt

phase of the trial.



              The petitioner next asserts that because substantial exculpatory

information was either withheld by the prosecution or was not investigated and used by

counsel in the petitioner’s defense, the confidence in the outcome of the trial was

undermined in violation of the Sixth, Eighth, and Fourteenth Amendments to the United

States Constitution. The petitioner initially argues that he was not given the statements

of April Ward, the state’s chief witness, until late in the afternoon before the morning

she was to testify. However, this issue was addressed on direct appeal, and a majority

of the Tennessee Supreme Court concluded that "defense counsel, and his defense

team, were given a reasonable opportunity to examine and prepare to use the

statements in cross-examining April Ward." Caughron, 855 S.W.2d at 535.

Accordingly, this issue has been previously determined. T.C.A. § 40-30-112(a)

(repealed 1995).



              The petitioner also argues that either the state withheld the statements of

Michael Farreget and Vicky Worth or that if his attorney knew of Mr. Farreget’s or Ms.

Worth’s statements, he was ineffective for failing to call them as witnesses. The

statement made by Mr. Farreget was to Special Agent David Davenport of the T.B.I.

and related that he observed a dark-colored car sitting in front of the victim’s house

around 7:00 or 7:30 p.m. on the day before her body was discovered. Mr. Farreget



                                            22
identified Robert Trudy’s car as the one he had observed. The statements allegedly

made by Vicky Worth reflected a lack of noticeable scratches on the petitioner and the

petitioner’s lack of transportation on the night of the murder.



                 At the post-conviction hearing, the attorney testified that he did not recall

having been shown the statement of Michael Farreget, but he later admitted that the

copy of the statement must have come from his file because it came from the Capital

Case Resource Center. He testified that he did not know how the statement got into

the file but that had he seen it, he would have called Mr. Farreget as a witness. He

then admitted that the statement could have been in the information given to him during

trial. He testified that he did not recall the name of Vicky Worth but did remember that

there were several people employed near the victim’s business who said they had seen

the petitioner the morning following the killing. The attorney stated that if he had known

that someone had allegedly seen the petitioner around the time of the murder who

would have testified that the petitioner was not driving a car at that time, he would have

called her as a witness.



                     To establish a violation under Brady v. Maryland, 373 U.S. 83, 83 S. Ct.
1194 (1963), the petitioner must prove that the state suppressed evidence, that the

evidence was favorable to the defense, and that the suppressed evidence was material.

See Strouth v. State, 755 S.W.2d 819, 828 (Tenn. Crim. App. 1986). In the present

case, the petitioner has failed to prove that the state withheld this evidence. The

evidence reflects that a copy of Mr. Farreget’s statement came from a file counsel sent

to the Capital Case Resource Center. The record does not contain Ms. Worth’s alleged

statement.4 This court does not consider statements made by counsel during a hearing



                 4
                     The d irect appe al record reveals th at Ms. W orth was called as a witness f or the state .
She testified that she had seen the petitioner between 10:00 p.m. and 11:00 p.m. on the night of the
murder and that he had been drinking and smoking marijuana. On cross-examination, counsel for the
petitioner questioned her concerning the petitioner’s appearance on the day following the murder, and Ms.
W orth r esp ond ed th at sh e had not n otice d any c uts o r scr ape s on h im.

                                                       23
as evidence. See State v. Dykes, 803 S.W.2d 250, 255 (Tenn. Crim. App. 1990). The

petitioner has failed to prove a due process violation.



              The petitioner claims in the alternative that the state failed to provide this

exculpatory information in time for his attorney to adequately prepare a defense.

However, this issue has been previously determined. In the majority opinion of the

Tennessee Supreme Court, the court determined that the trial court did not abuse its

discretion in denying a continuance to allow the petitioner time to investigate persons

named as suspects in certain statements given to the defense by the state. Caughron,

855 S.W.2d at 535. The court concluded that the petitioner had "failed to show the

materiality and relevance of any evidence such an investigation would yield." Id. at 534.



              Also in the alternative, the petitioner argues that his trial attorney was

ineffective for failing to use the statements of Mr. Farreget and Ms. Worth. However,

when a petitioner contends that counsel failed to present witnesses in support of his

defense, these witnesses should be presented by the petitioner at the evidentiary

hearing. By presenting them, the petitioner can establish that the failure to have a

known witness testify resulted in the denial of evidence material to the petitioner. See

State v. Black, 794 S.W.2d 752, 757 (Tenn. Crim. App. 1990). In this case, the

petitioner did not present the testimony of Mr. Farreget or Ms. Worth. Under these

circumstances, the trial court had insufficient evidence to determine whether the failure

to call the witnesses was deficient performance by his trial attorney or if such failure

constituted material prejudice to the petitioner’s cause. Ineffective assistance of

counsel has not been shown.



            II. DENIAL OF EXPERT AND/OR INVESTIGATIVE SERVICES

              The petitioner claims that the trial court abused its discretion in denying

his request for the expert services of Mr. Ronald Lax, an investigator employed by



                                             24
Inquisitor’s, Inc., the services of an expert to examine the jury selection process and the

composition of the jury, the services of Dr. Chris Sperry, a pathologist with the Fulton

County Medical Examiner’s Office and the services of Dr. Murray Smith, Medical

Director for Baptist Drug and Alcohol Center. The petitioner contends that the services

of Mr. Lax were needed to trace former cellmates who testified for the state at trial

concerning alleged statements of the petitioner. He submits that the services of jury

experts were needed to investigate the systematic exclusion and/or

underrepresentation of women from the Sevier County Circuit Court venires. He

asserts that the expert services of Dr. Sperry were needed to review and rebut the

testimony of the state’s medical witness at trial, Dr. Cleland Blake, as to the nature and

timing of the victim’s death. Last, he contends that the services of Dr. Murray Smith,

Medical Director of Baptist Hospital Drug and Alcohol Center, were needed in order for

him to show the effects of alcohol on the mental state of a person with a marginal I.Q.



              The trial court initially granted funds for the expert services of a

neuropsychologist and for the services of a paralegal to investigate and collect

information regarding the question of underrepresentation of women in the Sevier

County jury pool. The trial court issued a second order, renewing its grant of funds for

the expert services of a neurologist but denying all other requests, concluding that the

petitioner’s documentation did not support a particularized need for the services. A

third order was issued granting the petitioner funds to secure the services of a legal

expert. Finally, a fourth order was issued granting the petitioner funds to secure the

services of a mitigation specialist, Anne Marie Charvat, but concluding that a

particularized need had not been shown to warrant funds for investigative services to

conduct juror interviews and to discover the outcomes of the trials of state inmate

witnesses who testified against the petitioner. The trial court also denied the services of

a demographer and a statistician for the same reason.




                                             25
              In Owens v. State, 908 S.W.2d 923, 928 (Tenn. 1995), the Tennessee

Supreme Court held that T.C.A. § 40-14-207(b) applies to post-conviction cases and

that petitioners can receive state paid professional services. However, the court

cautioned that its application of T.C.A. § 40-14-207(b) to post-conviction capital cases

"should not be interpreted as a ‘blank check’ requiring trial judges to authorize funds in

every case." Id. In order to receive state funding for expert services, the petitioner

must demonstrate that the "services are necessary to ensure the protection of the

petitioner’s constitutional rights." Id. As the court explained, "a petitioner must

demonstrate by specific factual proof that the services of an expert or an investigator

are necessary to establish a ground for post-conviction relief and that the petitioner is

unable to establish that ground for post-conviction relief by any other available

evidence." Id.



              The discretion to grant a request for expert services rests with the trial

court, and its decision will not be reversed on appeal unless there is a showing of an

abuse of that discretion. State v. Cazes, 875 S.W.2d 253, 261 (Tenn. 1994). Upon a

review of the record, we conclude that the trial court did not abuse its discretion in

denying funding for the services in question.



              In his motions requesting an investigator, the petitioner failed to specify by

factual proof that such services were necessary to establish a ground for post-

conviction relief and that he was unable to establish such ground by other reasonable

means. At the hearing on the motion requesting an expert to investigate jury selection

and jury composition and a statistician to review the findings, the petitioner’s present

attorney admitted that he had acquired much of the needed information concerning the

jury selection but claimed that he needed a statistician to interpret the information. The

trial court determined that a statistician was not needed because the court could make

a determination on the proof before it whether the percentage of women in the venire



                                             26
was statistically disproportionate. Furthermore, because the petitioner was granted a

new sentencing hearing, the trial court’s denial of funds for medical experts is now

moot. Moreover, Dr. Smith’s testimony would have been cumulative in light of Dr.

Auble’s testimony that intoxicants would have decreased the petitioner’s impulse

control. We conclude that the trial court acted within its discretion in denying the

requested services.



     III. UNDERREPRESENTATION OF WOMEN ON SEVIER COUNTY JURIES

              The petitioner asserts that he set forth a prima facie case that there was

a systematic underrepresentation of women on the jury venire of his specific case and

on the venire of juries for the preceding two years in Sevier County. He points to the

fact that his jury panel was only thirty percent women, although women in Sevier

County comprised about fifty percent of the adult population.



              First, we note that the record reveals that the trial court failed to state

findings of fact and conclusions of law regarding this issue as required by T.C.A. § 40-

30-118(b). However, even if a trial court fails to comply with this duty, a reversal is not

warranted if the record reflects the reasons for the trial court’s actions. State v.

Swanson, 680 S.W.2d 487, 489 (Tenn. Crim. App. 1984). In Swanson, this court stated

that the primary intent of the statute was "to facilitate appellate review of the lower

court’s proceedings . . . ." Id. If the record contains the reasons for the trial court’s

action sufficient to effectuate meaningful appellate review, then we may consider the

issues even though there has not been full compliance with T.C.A. § 40-30-118(b).

Such a record exists in this case.



              In Taylor v. Louisiana, 419 U.S. 522, 95 S. Ct. 692 (1975), the United

States Supreme Court held that women could not be systematically excluded from jury

service. The Court determined that Louisiana’s constitutional and statutory provisions



                                             27
exempting women from jury service unless they had previously filed a written

declaration of their desire to be subject to such service were unconstitutional because

they violated the fair cross-section requirements of the Sixth and Fourteenth

Amendments. Taylor, 419 U.S. at 537-38, 95 S. Ct. at 701-02. In Duren v. Missouri,

439 U.S. 357, 99 S. Ct. 664 (1979), holding unconstitutional a Missouri statute that

excluded women from jury duty if they requested exemption, the Court reaffirmed its

holding in Taylor. It stated as follows:

              In order to establish a prima facie violation of the fair-cross-
              section requirement, the defendant must show (1) that the
              group alleged to be excluded is a “distinctive” group in the
              community; (2) that the representation of this group in venires
              from which juries are selected is not fair and reasonable in
              relation to the number of such persons in the community; and
              (3) that this underrepresentation is due to systematic exclusion
              of the group in the jury selection process.

Duren, 439 U.S. at 364, 99 S. Ct. at 668.



              In the present case, we conclude that the petitioner has not met the final

two requirements. At the post-conviction hearing, Bonnie Loveday, an employee of the

Sevier County Election Commission, was shown copies of sheriff’s venires from

November 1988 until November 1989. Ms. Loveday determined that the venires

contained three hundred and fifty-five males and one hundred and fifty-two females on

the computer list. However, Ms. Loveday could only speculate as to the gender of

approximately one hundred and forty persons who had been on the list but could not be

found in the computer records. Although the petitioner asserts that the venires for the

two years up to and including the one for his trial were only thirty percent female

whereas adult women in Sevier County comprised about fifty percent of the total

population, the computer records do not support this claim.



              More importantly, the petitioner has failed to establish that any

underrepresentation was due to the systematic exclusion of the group in the jury

selection process. At the hearing, Helen Loveday, former clerk of the Sevier County


                                            28
Circuit Court and secretary of the Sevier County Jury Commission, testified that at each

court term, the judge of the Circuit Court would order names to be drawn from the jury

pool. The jury pool came from a secured box containing approximately two thousand

names, and these names came from a pro rata apportionment of persons from the

seventeen voting districts in the county. She stated that she did not know exactly how

jurors’ names were selected for the box but that she had no knowledge that any person

was systematically excluded from either the jury pool or jury venire based upon gender.



              Alfred Newman, a jury commissioner from Sevier County and

commissioner at the time of the petitioner’s trial, testified that names for the jury pool

were selected from a printout of voters in each district. He stated that ten percent of the

names of voters in each district would be chosen, typed, and put in the secured box.

He testified that the commission would try to choose an equal percentage of men and

women. Before each term of court, the commission would remove the number of

names required and place them on the jury commission report which was later copied

as the sheriff’s venire. He stated that the selection was conducted blindly and that he

did not know of anyone who systematically sought to exclude women from sitting on a

jury. From these facts, we conclude that the petitioner has failed to establish a prima

facie case of systematic exclusion.



              In consideration of the foregoing and the records of the petitioner’s

original trial, direct appeal and post-conviction proceeding, we conclude that the trial

court’s determinations in this case are correct. The judgment is affirmed.



                                                  _____________________________
                                                  Joseph M. Tipton, Judge

CONCUR:



___________________________


                                             29
Gary R. Wade, Presiding Judge



___________________________
David H. Welles, Judge




                                30